Exhibit 10.1

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:        Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.          If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.          (a)    In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b)    The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.           The undersigned will escrow all of his Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.          In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 



 

 

 

8.          The undersigned agrees to be the Chief Operating Officer of the
Company until the earlier of the consummation by the Company of a Business
Combination or the liquidation of the Company. The undersigned’s biographical
information previously furnished to the Company and the Representative is true
and accurate in all material respects, does not omit any material information
with respect to the undersigned’s biography and contains all of the information
required to be disclosed pursuant to Item 401 of Regulation S-K, promulgated
under the Securities Act of 1933. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.            The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an officer of the Company.

 

10.          The undersigned hereby waives his right to exercise conversion
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he will not seek
conversion with respect to or otherwise sell, such shares in connection with any
vote to approve a Business Combination with respect thereto or a vote to amend
the provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.          The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.          In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.          As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statements on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.          Any notice, consent or request to be given in connection with any
of the terms or provisions of this letter agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 



 

 

 

15.          No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

16.          The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

 

 

 



    Alan Chow       Print Name of Insider           /s/ Alan Chow     Signature
 

 

 

 

 



October 25, 2017

 



CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.          If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.          (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 

 

 



 

(b)      The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to his
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

(c)      In the event of the liquidation of the Trust Fund, the undersigned
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claims, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) which the Company may become subject as a result of any
claim by any target business or vendor or other person who is owed money by the
Company for services rendered or products sold or contracted for, but only to
the extent necessary to ensure that such loss, liability, claim, damage or
expense does not reduce the amount of funds in the Trust Fund; provided that
such indemnity shall not apply if such target business, vendor or other person
has executed an agreement waiving any claims against the Trust Fund.

 

3.          The undersigned will escrow all of his Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.          In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

 

 



 

6.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 

8.          The undersigned agrees to be the Chairman and Chief Executive
Officer of the Company until the earlier of the consummation by the Company of a
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s biography and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that:

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 



 

 

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 



 

 

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 



 

 

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.          The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as a Director and officer of the Company.

 

10.          The undersigned hereby waives his right to exercise conversion
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he will not seek
conversion with respect to or otherwise sell, such shares in connection with any
vote to approve a Business Combination with respect thereto or a vote to amend
the provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.        The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 



 

 

 

12.        In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

13.        As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.        Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 



 

 

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 

15.        No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.        The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 



 

 

 



  Bing Lin   Print Name of Insider       /s/ Bing Lin   Signature



 

 

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation 

Suite 1003-1004, 10/F, ICBC Tower 

Three Garden Road, Central, Hong Kong 

 

EarlyBirdCapital, Inc. 

366 Madison Avenue, 8th Floor 

New York, NY 10017

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.          If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.          (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.          The undersigned will escrow all of his Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.          In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.          The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”



 

7.          Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 



 

 

 

8.          The undersigned agrees to be a Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;



 

(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.          The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as a Director of the Company.

 

10.        The undersigned hereby waives his right to exercise conversion rights
with respect to any Ordinary Shares owned or to be owned by the undersigned,
directly or indirectly, whether purchased by the undersigned prior to the IPO,
in the IPO or in the aftermarket, and agrees that he will not seek conversion
with respect to or otherwise sell, such shares in connection with any vote to
approve a Business Combination with respect thereto or a vote to amend the
provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.        The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.        In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.        As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statements on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.        Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc. 

366 Madison Avenue, 8th Floor 

New York, NY 10017 

Attn: Steven Levine 

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation 

Suite 1003-1004, 10/F, ICBC Tower 

Three Garden Road, Central, Hong Kong 

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP 

345 Park Avenue 

New York, NY 10154 

Attn: Giovanni Caruso, Esq. 

Facsimile: (212) 407-4990

 



 

 

 

15.        No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.        The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

 

 





 

  Jiong Shao   Print Name of Insider       /s/ Jiong Shao   Signature

  

 

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.           If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
her whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.           (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

 (b) The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to her
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.           The undersigned will escrow all of her Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

5.           The undersigned acknowledges and agrees that prior to entering into
a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 



 

 

 

8.           The undersigned agrees to be the Director of Investment Relations
of the Company until the earlier of the consummation by the Company of a
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s biography and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that:

 

(a)she has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) her or any partnership in which she
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which she was an executive officer at
or within two years before the time of such filing;

 

(b)she has never had a receiver, fiscal agent or similar officer been appointed
by a court for her business or property, or any such partnership;

 

(c)she has never been convicted of fraud in a civil or criminal proceeding;

 

(d)she has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting her
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days her right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)she has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)she has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)she has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)she has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)she has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)she was never subject to a final order of a state securities commission (or
an agency of officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)she has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
her from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)she has never been subject to any order of the SEC that orders her to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)she has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)she has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)she is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)she is not subject to an order of the SEC entered pursuant to section 15(b)
or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)she has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.           The undersigned has full right and power, without violating any
agreement by which she is bound, to enter into this letter agreement and to
serve as the Director of Investment Relations of the Company.

 

10.          The undersigned hereby waives her right to exercise conversion
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that she will not seek
conversion with respect to or otherwise sell, such shares in connection with any
vote to approve a Business Combination with respect thereto or a vote to amend
the provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.         In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statements on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 



 

 

 

15.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

16.         The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

 

 

 



    Kathy Li     Print Name of Insider           /s/ Kathy Li     Signature

 



 

 

 



October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.             If the Company solicits approval of its shareholders of a
Business Combination, the undersigned will vote all Ordinary shares beneficially
owned by her whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.             (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to her
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.             The undersigned will escrow all of her Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.             In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

5.             The undersigned acknowledges and agrees that prior to entering
into a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 

6.             Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.             Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 



 

 

 

8.             The undersigned agrees to be a Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)she has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) her or any partnership in which she
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which she was an executive officer at
or within two years before the time of such filing;

 

(b)she has never had a receiver, fiscal agent or similar officer been appointed
by a court for her business or property, or any such partnership;

 

(c)she has never been convicted of fraud in a civil or criminal proceeding;

 

(d)she has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting her
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days her right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)she has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)she has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)she has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)she has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)she has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)she was never subject to a final order of a state securities commission (or
an agency of officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)she has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
her from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)she has never been subject to any order of the SEC that orders her to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)she has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)she has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)she is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)she is not subject to an order of the SEC entered pursuant to section 15(b)
or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)she has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.             The undersigned has full right and power, without violating any
agreement by which she is bound, to enter into this letter agreement and to
serve as a Director of the Company.

 

10.           The undersigned hereby waives her right to exercise conversion
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that she will not seek
conversion with respect to or otherwise sell, such shares in connection with any
vote to approve a Business Combination with respect thereto or a vote to amend
the provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.           The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.           In connection with Section 5-1401 of the General Obligations Law
of the State of New York, this letter agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.           As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statements on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this letter agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 



 

 

 

15.           No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

16.           The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 



 

 

 



  Michele Smith   Print Name of Insider       /s/ Michele Smith   Signature

 

 

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.         If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
her whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.         (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to her
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.         The undersigned will escrow all of her Insider Shares pursuant to the
terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.         In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.         The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions on the type of target business the Company is seeking to
acquire that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 

6.         Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and no such
person will accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.         Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 



 

 

 

8.         The undersigned agrees to be a Director of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)she has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) her or any partnership in which she
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which she was an executive officer at
or within two years before the time of such filing;

 

(b)she has never had a receiver, fiscal agent or similar officer been appointed
by a court for her business or property, or any such partnership;

 

(c)she has never been convicted of fraud in a civil or criminal proceeding;

 

(d)she has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting her
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)she has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days her right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)she has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)she has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)she has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)she has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)she has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)she was never subject to a final order of a state securities commission (or
an agency of officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)she has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
her from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)she has never been subject to any order of the SEC that orders her to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)she has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)she has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)she is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)she is not subject to an order of the SEC entered pursuant to section 15(b)
or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)she has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.         The undersigned has full right and power, without violating any
agreement by which she is bound, to enter into this letter agreement and to
serve as a Director of the Company.

 

10.       The undersigned hereby waives her right to exercise conversion rights
with respect to any Ordinary Shares owned or to be owned by the undersigned,
directly or indirectly, whether purchased by the undersigned prior to the IPO,
in the IPO or in the aftermarket, and agrees that she will not seek conversion
with respect to or otherwise sell, such shares in connection with any vote to
approve a Business Combination with respect thereto or a vote to amend the
provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.       In connection with Section 5-1401 of the General Obligations Law of
the State of New York, this letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statements on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 



 

 

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 



 

 



 



            Maryann Tseng   Print Name of Insider                 /s/ Maryann
Tseng   Signature

 

 

 





 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.



366 Madison Avenue, 8th Floor



New York, NY 10017

 

Re:          Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

   (b) The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his
Insider Shares (“Claim”) and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, any contracts or agreements with
the Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Warrants or Rights
underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.       The undersigned will escrow all of his Insider Shares pursuant to the
terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions on the type of target business the Company is seeking to
acquire that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and no such
person will accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 



 

 

 

8.       The undersigned agrees to be the Senior Vice President of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 



(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an officer of the Company.

 

10.     The undersigned hereby waives his right to exercise conversion rights
with respect to any Ordinary Shares owned or to be owned by the undersigned,
directly or indirectly, whether purchased by the undersigned prior to the IPO,
in the IPO or in the aftermarket, and agrees that he will not seek conversion
with respect to or otherwise sell, such shares in connection with any vote to
approve a Business Combination with respect thereto or a vote to amend the
provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.     The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.     In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.     As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
Ordinary Shares of the Company acquired by an Insider prior to the IPO and any
Ordinary Shares underlying the Private Units; (iv) “IPO Shares” shall mean the
Ordinary Shares issued in the Company’s IPO; (v) “Private Units” shall mean (x)
the Units purchased in the private placement taking place simultaneously with
the consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statements on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

14.     Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor



New York, NY 10017



Attn: Steven Levine



Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation



Suite 1003-1004, 10/F, ICBC Tower



Three Garden Road, Central, Hong Kong



Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue



New York, NY 10154



Attn: Giovanni Caruso, Esq.



Facsimile: (212) 407-4990

 



 

 

 

15.     No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.     The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 



 

  Patrick Ho   Print Name of Insider       /s/ Patrick Ho   Signature



 

 

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

Re:         Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.       If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.       (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

          (b)   The undersigned hereby waives any and all right, title, interest
or claim of any kind in or to any distribution of the Trust Fund and any
remaining net assets of the Company as a result of such liquidation with respect
to his Insider Shares (“Claim”) and hereby waives any Claim the undersigned may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Fund with respect to any Warrants or
Rights underlying the Private Units, all rights of which will terminate on the
Company’s liquidation.

 

3.       The undersigned will escrow all of his Insider Shares pursuant to the
terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.       In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees to present to the Company for
its consideration, prior to presentation to any other person or entity, any
suitable opportunity to acquire a target business, until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company, subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

5.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including any company that is a portfolio
company of, or otherwise affiliated with, or has received financial investment
from, an entity with which any Insider or their affiliates is affiliated, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions on the type of target business the Company is seeking to
acquire that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 

6.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and no such
person will accept any compensation or other cash payment prior to, or for
services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

7.       Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 



 

 

 

8.       The undersigned agrees to be a Director, the President and the Chief
Financial Officer of the Company until the earlier of the consummation by the
Company of a Business Combination or the liquidation of the Company. The
undersigned’s biographical information previously furnished to the Company and
the Representative is true and accurate in all material respects, does not omit
any material information with respect to the undersigned’s biography and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933. The undersigned’s
FINRA Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects. The undersigned represents and
warrants that:

 

(a)he has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) him or any partnership in which he
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which he was an executive officer at
or within two years before the time of such filing;

 

(b)he has never had a receiver, fiscal agent or similar officer been appointed
by a court for his business or property, or any such partnership;

 

(c)he has never been convicted of fraud in a civil or criminal proceeding;

 

(d)he has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)he has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)he has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)he was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 



 

 

 

(m)he has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
him from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)he has never been subject to any order of the SEC that orders him to cease
and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

(o)he has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)he has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



 

 

 

(r)he is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

9.       The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as a Director and officer of the Company.

 

10.      The undersigned hereby waives his right to exercise conversion rights
with respect to any Ordinary Shares owned or to be owned by the undersigned,
directly or indirectly, whether purchased by the undersigned prior to the IPO,
in the IPO or in the aftermarket, and agrees that he will not seek conversion
with respect to or otherwise sell, such shares in connection with any vote to
approve a Business Combination with respect thereto or a vote to amend the
provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

11.      The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 

12.      In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 



 

 

 

13.      As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and shareholders of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean all of the
Ordinary Shares of the Company acquired by an Insider prior to the IPO and any
Ordinary Shares underlying the Private Units; (iv) “IPO Shares” shall mean the
Ordinary Shares issued in the Company’s IPO; (v) “Private Units” shall mean (x)
the Units purchased in the private placement taking place simultaneously with
the consummation of the Company’s IPO and (y) the additional Units that may be
purchased in connection with the exercise of the over-allotment option by the
underwriters in the IPO as described in the Registration Statement; (vi)
“Registration Statement” means the registration statements on Form S-1 filed by
the Company with respect to the IPO; and (vii) “Trust Fund” shall mean the trust
fund into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

14.      Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attn: Giovanni Caruso, Esq.

Facsimile: (212) 407-4990

 



 

 

 

15.       No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO.

 

 

 

 



  Stephen N. Cannon   Print Name of Insider       /s/ Stephen N. Cannon  
Signature

 

 

 

 

October 25, 2017

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower



Three Garden Road, Central, Hong Kong

 

EarlyBirdCapital, Inc.



366 Madison Avenue, 8th Floor



New York, NY 10017

 

Re:             Initial Public Offering

 

Gentlemen:

 

 This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between CM Seven
Star Acquisition Corporation, a Cayman Islands exempted company (the “Company”),
and EarlyBirdCapital, Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule I thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one ordinary share of the Company, par value
$0.0001 per share (the “Ordinary Shares”), one-half of a redeemable warrant (the
“Warrants”), each whole redeemable Warrant entitling the holder thereof to
purchase one Ordinary Share at a price of $11.50 per share, and one right to
receive one-tenth of an Ordinary Share (the “Rights”). Certain capitalized terms
used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.              If the Company solicits approval of its shareholders of a
Business Combination, the undersigned will vote all Ordinary shares beneficially
owned by it whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.             (a) In the event that the Company fails to consummate a Business
Combination within 15 months from the closing of the Company’s IPO (or, if such
time period is extended as described in the prospectus relating to the IPO, up
to 18 months from the closing of the Company’s IPO), the undersigned shall take
all reasonable steps to (i) cause the Trust Fund to be liquidated and
distributed to the holders of IPO Shares and (ii) cause the Company to liquidate
as soon as reasonably practicable.

 



 

 

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to its
Insider Shares or Private Units (and the underlying Ordinary Shares) (“Claim”)
and hereby waives any Claim the undersigned may have in the future as a result
of, or arising out of, any contracts or agreements with the Company and will not
seek recourse against the Trust Fund for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust Fund
with respect to any Warrants or Rights underlying the Private Units, all rights
of which will terminate on the Company’s liquidation.

 

(c)          In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek repayment for such
expenses.

 

3.             The undersigned will escrow all of its Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.             The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Units.

 

5.             In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

6.             The undersigned acknowledges and agrees that prior to entering
into a Business Combination with a target business that is affiliated with any
Insiders of the Company or their affiliates, including any company that is a
portfolio company of, or otherwise affiliated with, or has received financial
investment from, an entity with which any Insider or their affiliates is
affiliated, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions on the type of target business the Company
is seeking to acquire that such Business Combination is fair to the Company’s
unaffiliated shareholders from a financial point of view.

 



 

 

 

7.              Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and no such person will accept any compensation or other cash payment prior to,
or for services rendered in connection with, the consummation of the Business
Combination; provided that the Company shall be allowed to make the payments set
forth in the Registration Statement under the caption “Prospectus Summary – The
Offering – Limited Payments to Insiders.”

 

8.              Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.

 

9.              The undersigned’s biographical information previously furnished
to the Company and the Representative is true and accurate in all material
respects, does not omit any material information with respect to the
undersigned’s biography and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
material respects. The undersigned represents and warrants that:

 

(a)it has never had a petition under the federal bankruptcy laws or any state
insolvency law been filed by or against (i) it or any partnership in which it
was a general partner at or within two years before the time of filing; or (ii)
any corporation or business association of which it was an executive officer at
or within two years before the time of such filing;

 

(b)it has never had a receiver, fiscal agent or similar officer been appointed
by a court for its business or property, or any such partnership;

 

(c)it has never been convicted of fraud in a civil or criminal proceeding;

 

(d)it has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);

 

(e)it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting it from
(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 



 

 

 

(f)it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days its right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)it has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)it has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

(i)it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)it has never been the subject of, or party to, any sanction or order, not
subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 



 

 

 

(k)it has never been convicted of any felony or misdemeanor: (i) in connection
with the purchase or sale of any security; (ii) involving the making of any
false filing with the SEC; or (iii) arising out of the conduct of the business
of an underwriter, broker, dealer, municipal securities dealer, investment
advisor or paid solicitor of purchasers of securities;

 

(l)it was never subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that is based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m)it has never been subject to any order, judgment or decree of any court of
competent jurisdiction, that, at the time of such sale, restrained or enjoined
it from engaging or continuing to engage in any conduct or practice: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

(n)it has never been subject to any order of the SEC that orders it to cease and
desist from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the federal securities laws, including, but not limited
to, Section 17(a)(1) of the Securities Act, Section 10(b) of the Exchange Act
and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act or any other
rule or regulation thereunder; or (ii) Section 5 of the Securities Act;

 

(o)it has never been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

(p)it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 



 

 

 

(q)it is not subject to a final order of a state securities commission (or an
agency of officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 

(r)it is not subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)it has never been suspended or expelled from membership in, or suspended or
barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

10.              The undersigned has full right and power, without violating any
agreement by which it is bound, to enter into this letter agreement.

 

11.              The undersigned hereby waives its right to exercise conversion
rights with respect to any Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that it will not seek
conversion with respect to or otherwise sell, such shares in connection with any
vote to approve a Business Combination with respect thereto or a vote to amend
the provisions of the Company’s Amended and Restated Memorandum and Articles of
Association.

 

12.              The undersigned hereby agrees to not propose, or vote in favor
of, an amendment to the Company’s Amended and Restated Memorandum and Articles
of Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
dissenting holders the right to receive their pro rata portion of the funds then
held in the Trust Fund.

 



 

 

 

13.              In connection with Section 5-1401 of the General Obligations
Law of the State of New York, this letter agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. The parties hereto agree that any
action, proceeding or claim arising out of or relating in any way to this letter
agreement shall be resolved through final and binding arbitration in accordance
with the International Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.

 

14.              As used herein, (i) a “Business Combination” shall mean a
merger, share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and shareholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the Ordinary Shares of the Company acquired by an Insider prior to the
IPO and any Ordinary Shares underlying the Private Units; (iv) “IPO Shares”
shall mean the Ordinary Shares issued in the Company’s IPO; (v) “Private Units”
shall mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO and (y) the additional
Units that may be purchased in connection with the exercise of the
over-allotment option by the underwriters in the IPO as described in the
Registration Statement; (vi) “Registration Statement” means the registration
statement on Form S-1 filed by the Company with respect to the IPO; and (vii)
“Trust Fund” shall mean the trust fund into which a portion of the net proceeds
of the Company’s IPO will be deposited.

 

15.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this letter agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.



366 Madison Avenue, 8th Floor



New York, NY 10017



Attn: Steven Levine



Facsimile: (212) 661-4936

 



 

 

 

If to the Company:



CM Seven Star Acquisition Corporation



Suite 1003-1004, 10/F, ICBC Tower



Three Garden Road, Central, Hong Kong



Attn: Bing Lin

 

with a copy (which copy shall not constitute notice) to:

 

Loeb & Loeb LLP



345 Park Avenue



New York, NY 10154



Attn: Giovanni Caruso, Esq.



Facsimile: (212) 407-4990

 

16.          No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.

 

17.          The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.

 

 

 

  



    Shareholder Value Fund   Print Name of Insider         By:   /s/ Bing Lin  
  Bing Lin, Director

 

 